           Case 1:20-cv-06901-SDA Document 21 Filed 03/23/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------X                                  3/23/2021
LYNETTE ALICEA,


                                              Plaintiff,              REVISED
                                                                      SCHEDULING ORDER
                      - against -
                                                                      20-CV-06901 (AJN) (SDA)

COMMISSIONER OF THE SOCIAL SECURITY
ADMINISTRATION,

                                               Defendant.
--------------------------------------------------------------X


In accordance with the Court’s scheduling order, and Plaintiff’s request for its extension of time,

Plaintiff respectfully proposes the revised scheduling order:



1. On or before April 28, 2021, Plaintiff will file her motion for judgment on the pleadings.

2. The Commissioner shall file her response to Plaintiff’s motion for judgment on the pleadings

    no later than June 28, 2021.

3. Plaintiff’s reply, if any, shall be filed on or before July 19, 2021.



Dated: Newburgh, NY
       March 23, 2021
                                                                                   SO ORDERED.
 Respectfully submitted,                                                           Dated: 3/23/2021

                                                               __________s/_____________
                                                               JOSEPHINE GOTTESMAN
                                                               Attorney for Plaintiff
                                                                Dennis Kenny Law
                                                                288 North Plank Rd
                                                                Newburgh, NY 12550


                                                           1
        Case 1:20-cv-06901-SDA Document 21 Filed 03/23/21 Page 2 of 2




                                          Tel: 845-566-4400
                                          Fax: 845-569-0111
                                          e-mail: jgottesman@denniskennyssdlaw.com




Cc: Mary Ellen Brennan
    Assistant U.S. Attorney
    Southern District of NY
    86 Chambers St., 3d Floor
    New York, NY 10007




                                      2
